DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Claims 1, 10 and 17 are amended.

Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to Giannopoulos et al (6,549,432) being used in the current rejection.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35

U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:

Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seong et al (2018/0198361) (hereinafter “Seong”) and further in view of Giannopoulos et al (6,549,432) (hereinafter “Giannopoulos”).
Regarding claim 1, Seong discloses a method of controlling a multi-input single-output DC-DC converter (fig.3), the method comprising: a) providing said multi-input single-output DC- DC converter (fig.3, converter has single output) with a plurality of input circuits (212) and an output circuit (S2, L), wherein each input circuit comprises a first switch (S1a), one terminal of each of said input circuits (212) is coupled to an input source (Va), and the other terminal of said input circuit is coupled to said output circuit (S2, L). Seong does not disclose b) controlling operation periods of each input circuit and said output circuit in one switching period; and c) wherein said output circuit comprises a second switch that is controlled to operate after all of said plurality of input circuits that have been enabled for operation have operated in one switching period.
Giannopoulos teaches b) controlling operation periods (switching period of switches S0, S1, S2, see fig.6) of each input circuit (S1, S2 in bidirectional converter, see fig. 5) and said output circuit (S0) in one switching period (period Tper, see fig.6); and c) wherein said output circuit (S0) comprises a second switch (S0) that is controlled to operate after all of said plurality of input circuits (S1, S2)  that have been enabled for operation (operation of S1, S2, see fig.6) have operated in one switching period (switching period Tper, see fig.6). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Seong to include the control operation of Giannopoulos to provide the advantage of reducing switching losses as result of soft witching 
Regarding claim 17, Seong discloses a multi-input single-output DC-DC converter (fig.3), comprising: a) a plurality of input circuits (input circuit 212) and an output circuit (S2, L), wherein each input circuit comprises a first switch (S1a), and one terminal (terminals of S1a-c connected to Va-c, fig.3) of each of said input circuits is coupled to an input source (Va), and the other terminal (terminals of S1a-c connected together, fig.3) of said input circuit is coupled to said output circuit (S2, L), Seong does not disclose b) a control circuit configured to control operation periods of each input circuit and said output circuit in one switching period; and  c) wherein said output circuit comprises a second switch that is controlled to operate after all of said plurality of input circuits that have been enabled for operation have operated in one switching period. 
Giannopoulos teaches b) a control circuit (530, fig 5) configured to control operation periods of each input circuit (S1, S2, see fig.6) and said output circuit (S0) in one switching period (switching period Tper, see fig.6); and c) wherein said output circuit comprises a second switch (S0) that is controlled to operate after all of said plurality of input circuits (S1, S2 in bidirectional converter, fig.5) that have been enabled for operation (operation of S1, S2, see fig.6) have operated in one switching period (period of operation of S0, S1, S2, see fig.6).  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Seong to include the control operation of Giannopoulos to provide the advantage of reducing switching losses as result of soft witching and improved efficiency of the power converter.  
Regarding claim 18, Seong, Giannopoulos and Shimada discloses the converter of 
Regarding claim 20, Seong, Giannopoulos and Shimada discloses the converter of claim 17, wherein said converter (Seong fig.3) is any one of buck, buck-boost, flyback or forward converter (Seong [0040]).
Claims 2-4, 7, 10-13,  are rejected under 35 U.S.C. 103 as being unpatentable over Seong et al (2018/0198361) (hereinafter “Seong”) and further in view of Giannopoulos (6,549,432) and Shimada (2017/0279279) (hereinafter “Shimada”).
Regarding claim 2, Seong and Giannopoulos disclose the method of claim 1, further comprising: a) controlling said input circuits (Giannopoulos S1, S2 fig.5) to transmit power to said output circuit one by one in one switching period (Giannopoulos see fig.6), however Seong and Giannopoulos does not disclose when an input current of a corresponding input circuit reaches a preset value, putting a following input circuit into operation.
Shimada teaches when an input current of a corresponding input circuit reaches a preset value, putting a following input circuit into operation (Shimada [0040]).It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Seong and Giannopoulos to include the circuit of Shimada to provide the advantage of improved power control reliability of the power converter.
Regarding claim 3, Seong and Giannopoulos disclose the method of claim 1, further comprising: a) controlling said input circuits (Giannopoulos, S1, S2, fig. 5) to transmit power 
Shimada teaches b) controlling input currents of said plurality of input circuits to be equal (Shimada [0006]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Seong and Giannopoulos to include the circuit of Shimada to provide the advantage of improved power control reliability of the power converter.
Regarding claim 4, Seong, Giannopoulos and Shimada disclose the method of claim 3, wherein said controlling input currents of said plurality of input circuits (Shimada fig.1, 11) to be equal comprises generating a plurality of current reference signals (Shimada [0005]) said plurality of input circuits in accordance with an average value (Shimada [0040]) of said input currents of said plurality of input circuits (Shimada [0040]).
Regarding claim 7, Seong and Giannopoulos disclose the method of claim 1, discloses further comprising: b) generating a voltage control signal (Seong [0048]) in accordance with a voltage reference signal (Seong [0053]) and an output voltage feedback signal (Seong [0053]) for characterizing an output voltage of said output circuit (Seong [0053]), however Seong and Giannopoulos does not disclose a) generating a plurality of current control signals corresponding to each input circuit, in accordance with a plurality of current reference signals and a plurality of input current sampling signals for characterizing input currents of each of said plurality of input circuits.
Shimada teaches a) generating a plurality of current control signals (Shimada [0040]) 
Regarding claim 10, Seong discloses a control circuit (fig.3, 230) for a multi-input single- output DC-DC converter (fig.3, [0040]), wherein said multi-input single-output DC-DC converter comprises a plurality of input circuits (212, [0041]) and an output circuit (S2, L), wherein each input circuit comprises a first switch (S1a), one terminal (terminal of S1a-c connected to Va-c, fig.3) of each of said input circuits (212) is coupled to an input source (Va), and the other terminal (terminal of S1a-c connected together, fig.3) of said input circuit is coupled to said output circuit (S2, L), wherein the control circuit (230) comprises: b) a voltage control circuit configured to adjust an output voltage ([0053]) of said output circuit ([0053]), c) a logic control circuit (fig.3, 230) coupled to voltage control circuit ([0018, 0053]), however, Seong does not disclose a) a current control circuit configured to respectively adjust input currents of each of said plurality of input circuits; c) a logic control circuit coupled to said current control circuit and being configured to control operation periods of reach input circuit and said output circuit in one switching period; and d) wherein said output circuit comprises a second switch that is controlled to operate after all of said plurality of input circuits that have been enabled for operation have operated in one 
Giannopoulos teaches a logic control circuit (fig.5, circuit in 530) configured to control operation periods (operating period of switches S0, S1, S2, see fig.6) of reach input circuit (S1, S2 in bidirectional converter, see fig.5) and said output circuit (S0) in one switching period (period Tper, see fig.6), wherein said output circuit (fig.5, S0) comprises a second switch (S0) that is controlled to operate after all of said plurality of input circuits (fig.5, S1, S2) that have been enabled for operation have operated in one switching period (see fig.6, period Tper). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Seong to include the control operation of Giannopoulos to provide the advantage of reducing switching losses as result of soft witching and improved efficiency of the power converter. However Seong and Giannopoulos do not teach a) a current control circuit configured to respectively adjust input currents of each of said plurality of input circuits; c) a logic control circuit coupled to said current control circuit.
Shimada teaches a) a current control circuit ([0023) configured to respectively adjust input currents of each of said plurality of input circuits; c) a logic control circuit (fig.2, 301) coupled to said current control circuit (fig.1, 21). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Seong and Giannopoulos to include the circuit of Shimada to provide the advantage of improved power control reliability of the power converter.
Regarding claim 11, Seong, Giannopoulos and Shimada discloses the control circuit of claim 10, wherein said current control circuit comprises: a) a current sampling circuit 
Regarding claim 12, Seong, Giannopoulos and Shimada discloses the control circuit of claim 10, wherein said voltage control circuit (Seong [0053]) comprises: a) a voltage sampling circuit (Seong implicit [0053]) configured to sample an output voltage (Seong implicit feedback, [0053]) of said output circuit, and generate an output voltage feedback signal (Seong [0053]); and b) a voltage compensation circuit (Seong [0053]) configured to generate a voltage control signal (Seong [0053]) according to said output voltage feedback signal and a voltage reference signal (Seong [0053]).
Regarding claim 13, Seong, Giannopoulos and Shimada discloses the control circuit of claim 10, wherein said logic control circuit (Seong fig4: 230) comprises a drive circuit (Seong fig.4, 237, [0054]) configured to generate drive signals for controlling said first switches in each of said plurality of input circuits (Seong [0054]).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Seong et al (2018/0198361) in view of Giannopoulos (6,549,432) as applied to claim 1 above, and Leifer (6,459,171).
Regarding claim 5 Seong, Giannopoulos and Shimada discloses the method of claim 1, further comprising: a) controlling said input circuits (Giannopoulos, fig.5, S1, S2) to transmit power simultaneously (Giannopoulos see fig.6) to said output circuit (Giannopoulos fig 5, S0) in one switching period (Giannopoulos see fig.6 switching period Tper), however they do not disclose b) controlling input power of each of said plurality of input circuits to be equal.
Leifer teaches b) controlling input power of each of said plurality of input circuits to be equal (col 5, line 25: the amount of power delivered by each power source 203, 205 and 207 is apportioned equally). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Seong, Giannopoulos and Shimada to include the control operation of Leifer to provide the advantage of reduce burden of power delivery through a single input circuit.
Regarding claim 6, Seong, Giannopoulos, Shimada and Leifer discloses the method of claim 5, wherein said controlling input power of each of said plurality of input circuits to be equal comprises generating a plurality of current reference signals (Shimada [0005]) corresponding to said plurality of input circuits (Shimada fig.3:212) in accordance with an average value (Shimada [0040]) of said input power of said plurality of input circuits (Shimada fig.1, 11) based on said current sampling signals (Shimada fig.1, 21) and said input sources (Shimada fig.1, 1) of each of said input circuits (Shimada fig.1, 11).
Claims 8-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Seong et al (2018/0198361) in view of Giannopoulos (6,549,432) and Shimada  as applied to claim 1 above, and further in view of Hussain et al (2008/0258688).
Regarding claim 8, Seong, Giannopoulos and Shimada discloses the method of claim 7, however they do not disclose further comprising generating drive signals based on a control signal generated by respectively comparing each of said plurality of current control signals with said voltage control signal.
Hussain teaches further comprising generating drive signals (fig.3: signal from 310) based on a control signal (signal from 309, fig.3) generated by respectively comparing (308) each of said plurality of current control signals with said voltage control signal ([0024]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Seong, Giannopoulos and Shimada to include the control signal generation of Hussain to provide the advantage of improved adjustable current limit in a regulator circuit.
Regarding claim 9, Seong, Giannopoulos and Shimada discloses the method of claim 7, further comprising generating drive signals (Shimada signal from 301, fig.2 [0031]) based on said plurality of current control signals (Shimada [0040) and said voltage control signal (Seong [0053]), however they do not disclose generating drive signal based on current control signal and voltage control signal respectively.
Hussain teaches generating drive signal based on current control signal (signal from 308, fig.3) and voltage control signal respectively ([0024]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Seong, Giannopoulos and Shimada to include the drive circuit 
Regarding claim 14, Seong, Giannopoulos and Shimada discloses the control circuit of claim 13, however they do not disclose wherein said logic control circuit further comprises a selection circuit configured to generate a plurality of control signals by respectively comparing each current control signal generated by said current control circuit and a voltage control signal generated by said voltage control circuit, wherein said drive circuit receives said control signals to respectively control said first switches in said input circuits.
Hussain teaches wherein said logic control circuit further comprises a selection circuit (fig.3:309) configured to generate a plurality of control signals ([0024]) by respectively comparing each current control signal generated by said current control circuit ([0023]) and a voltage control signal ([0024]) generated by said voltage control circuit ([0024]), wherein said drive circuit (fig.3:310) receives said control signals (signal from 310, fig.3) to respectively control said first switches (switch of regulator 302, fig.3) in said input circuits (fig.3, 302). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Seong, Giannopoulos and Shimada to include the circuit of Hussain to provide the advantage of optimizing the power available from power source in the regulator.
Regarding claim 15, Seong, Giannopoulos, Shimada and Hussain discloses the control circuit of claim 14, wherein said selection circuit (Hussain fig.3:309) comprises a selection units (Hussain fig.3, 309), each of which comprises a first input terminal (Hussain terminal receiving signal from 307) to receive each of said current control signals respectively 
Regarding claim 16, Seong, Giannopoulos and Shimada discloses the control circuit of claim 13, however they do not disclose wherein said drive circuit receives current control signals generated by said current control circuit and a voltage control signal generated by said voltage control circuit, in order to respectively control said first switches in said input circuits.
Hussain teaches wherein said drive circuit (fig3: 310) receives current control signals (signal from 308, fig.3) generated by said current control circuit and a voltage control signal ([0040]) generated by said voltage control circuit, in order to respectively control said first switches in said input circuits (fig.3, 302, [0025]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Seong, Giannopoulos and Shimada to include the circuit of Hussain to provide the advantage of optimizing the power available from power source in the regulator.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Seong et al  as applied to claim 17 above, and further in view of Zhang et al (2015/0078045).
Regarding claim 19, Seong, Giannopoulos and Shimada discloses the converter of claim 17, However they do not disclose wherein said first switch is a bidirectional switch comprising two switches, and each of said two switches has one power terminal of the same kind coupled with each other and a control terminal coupled together.
Zhang teaches wherein said first switch (fig.3:K11, K12) is a bidirectional switch ([0031]) comprising two switches (K11, K12, fig.3), and each of said two switches has one power terminal of the same kind coupled with each other (sources of K11, K12 connected, fig.3) and a control terminal coupled together ([0006]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Seong, Giannopoulos and Shimada to include the circuit of Zhang to provide the advantage of rectifying the output to achieve power synthesis.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/BART ILIYA/Examiner, Art Unit 2839                                                   

/KEVIN J COMBER/Primary Examiner, Art Unit 2839